

116 HR 8305 IH: Foster Accountability, Integrity, Trust, and Honor in Congress Act
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8305IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Mrs. Murphy of Florida (for herself, Mr. Fitzpatrick, Ms. Torres Small of New Mexico, Mr. McAdams, Mr. O'Halleran, Mr. Cunningham, Mr. Rose of New York, and Mr. Brindisi) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Oversight and Reform, the Judiciary, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that Members of Congress shall not be paid if Congress has not approved a concurrent resolution on the budget and passed the regular appropriations bills on a timely basis, to eliminate automatic pay adjustments for Members of Congress, to prohibit the use of funds provided for the official travel expenses of Members of Congress and other officers and employees of the legislative branch for first-class airline accommodations, to establish a lifetime ban on lobbying by former Members of Congress, to prohibit the consideration in the House of Representatives of measures lacking demonstrable bipartisan support, to prohibit the consideration in the House of Representatives of any legislation containing an earmark, and for other purposes.1.Short titleThis Act may be cited as the Foster Accountability, Integrity, Trust, and Honor in Congress Act or the FAITH in Congress Act. 2.Prohibiting compensation of Members of Congress for failure to agree to budget resolution or pass regular appropriations bills on timely basis(a)Failure To agree to budget resolution(1)Prohibiting compensationIf by April 15 of any calendar year occurring during a Congress (beginning with the One Hundred Seventeenth Congress), both Houses of Congress have not agreed to a concurrent resolution on the budget pursuant to section 301 of the Congressional Budget Act of 1974 for the fiscal year which begins on October 1 of that year, no Member of Congress may receive compensation with respect to the period described in paragraph (2).(2)Period describedThe period described in this paragraph is the period which begins on April 16 of the calendar year and ends on the day on which both Houses of Congress agree to a concurrent resolution on the budget for the fiscal year which begins on October 1 of that year.(b)Failure To pass regular appropriation bills(1)Prohibiting compensationIf by September 30 of any calendar year occurring during a Congress (beginning with the One Hundred Seventeenth Congress), both Houses of Congress have not passed each of the regular appropriation bills for the fiscal year which begins on October 1 of that year, no Member of Congress may receive compensation with respect to the period described in paragraph (2).(2)Period describedThe period described in this paragraph is the period which begins on October 1 of the calendar year and ends on the first day by which both Houses of Congress have passed each of the regular appropriation bills for the fiscal year which begins on October 1 of that year.(3)Regular appropriation bill definedThe term regular appropriation bill means any annual appropriation bill which, with respect to the Congress involved, is under the jurisdiction of a single subcommittee of the Committee on Appropriations of the House of Representatives (pursuant to the Rules of the House of Representatives for that Congress) and a single subcommittee of the Committee on Appropriations of the Senate (pursuant to the Standing Rules of the Senate).(c)Treatment of Delegates as Members; exclusion of Vice PresidentIn this section, the term Member of Congress includes a Delegate or Resident Commissioner to the Congress but does not include the Vice President.3.Elimination of automatic pay adjustments for Members of Congress(a)In generalParagraph (2) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501(2)) is repealed.(b)Conforming amendmentsSection 601(a)(1) of such Act (2 U.S.C. 4501) is amended—(1)by striking (a)(1) and inserting (a);(2)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and(3)by striking , as adjusted by paragraph (2) of this subsection.(c)Effective dateThis section and the amendments made by this section shall take effect December 31, 2020.4.Prohibiting use of funds for official travel expenses of Members of Congress and legislative branch employees for airline accommodations other than coach-class(a)ProhibitionExcept as provided in subsection (b), no funds appropriated or otherwise made available for the official travel expenses of a Member of Congress or other officer or employee of any office in the legislative branch may be used for airline accommodations which are not coach-class accommodations.(b)ExceptionsFunds described in subsection (a) may be used for airline accommodations which are not coach-class accommodations for an individual described in subsection (a) if the use of the funds for such accommodations would be permitted under sections 301–10.121 through 301–10.125 of title 41 of the Code of Federal Regulations if the individual were an employee of an agency which is subject to chapter 301 of such title.(c)Rule of ConstructionNothing in this section may be construed to affect any officer or employee of an office of the legislative branch which, as of the date of the enactment of this Act, is subject to chapter 301 of title 41 of the Code of Federal Regulations.(d)Definitions(1)Coach-class accommodationsIn this section, the term coach-class accommodations means the basic class of accommodation by airlines that is normally the lowest fare offered regardless of airline terminology used, and (as referred to by airlines) may include tourist class or economy class, as well as single class when the airline offers only one class of accommodations to all travelers.(2)Member of CongressIn this section, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress.(e)Effective dateThis section shall apply with respect to fiscal year 2021 and each succeeding fiscal year.5.Prohibiting former Members and officers of Congress from lobbying Congress(a)ProhibitionSection 207(e)(1) of title 18, United States Code, is amended to read as follows:(1)Members and elected officers of CongressAny person who is a Senator, a Member of the House of Representatives, or an elected officer of the Senate or the House of Representatives and who, after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of either House of Congress or any employee of any other legislative office of the Congress, on behalf of any other person (except the United States) in connection with any matter on which such former Senator, Member, or elected official seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title..(b)Conforming amendmentsSection 207(e)(2) of such title is amended—(1)in the heading, by striking Officers and staff and inserting Staff;(2)by striking an elected officer of the Senate, or;(3)by striking leaves office or employment and inserting leaves employment; and(4)by striking former elected officer or.(c)Effective dateThe amendments made by this section shall apply with respect to an individual who leaves office on or after the date of the enactment of this Act.6.Prohibiting consideration in House of Representatives of measures lacking demonstrable bipartisan support(a)Amendment to Rules of House of RepresentativesRule XIV of the Rules of the House of Representatives is amended by adding at the end the following new clause:(7)It shall not be in order in the House of Representatives or in the Committee on the Whole House on the State of the Union to consider a bill, joint resolution, resolution, or conference report unless the measure involved has demonstrable bipartisan support in the form in which it is to be considered..(b)Sense of the House regarding majority party protocols and proceduresIt is the sense of the House of Representatives that the majority party of the House should ensure that its protocols and procedures applicable to the consideration of measures by the House are consistent with the requirements of clause 7 of rule XIV of the Rules of the House of Representatives (as added by subsection (a)).(c)Exercise of rulemaking powersThe provisions of this section are enacted—(1)as an exercise of the rulemaking power of the House of Representatives, and as such they shall be considered as part of the rules of the House, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and(2)with full recognition of the constitutional right of the House of Representatives to change such rules (so far as relating to the House) at any time, in the same manner, and to the same extent as in the case of any other rule of the House.